Exhibit 10.1

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of October 15, 2013, is
entered into between VANTAGE DRILLER ROCO S.R.L and VANTAGE DRILLING GABON (the
“New Subsidiaries”) and CITIBANK, N.A. as administrative agent (the
“Administrative Agent”) under that certain Term Loan Agreement, dated as of
October 25, 2012 (as the same may be amended, modified, extended or restated
from time to time, the “Term Loan Agreement”) among Offshore Group Investment
Limited, a Cayman Islands exempted company (the “Administrative Borrower”),
Vantage Delaware Holdings, LLC, a Delaware limited liability company (the “US
Borrower” and, together with the Administrative Borrower, the “Borrowers”), the
Lenders from time to time party thereto, the Administrative Agent and Wells
Fargo, National Association, as collateral agent (the “Collateral Agent” and,
together with the Administrative Agent, the “Agents”). All capitalized terms
used herein and not otherwise defined shall have the meanings set forth in the
Term Loan Agreement.

The New Subsidiaries and the Administrative Agent hereby agree as follows:

1. The New Subsidiaries hereby acknowledge, agree and confirm that, by their
execution of this Agreement, the New Subsidiaries will be deemed Credit Parties
under the Term Loan Agreement and Guarantors for all purposes of the Term Loan
Agreement and shall have all of the obligations of Credit Parties and Guarantors
thereunder as if they had executed the Term Loan Agreement. The New Subsidiaries
hereby ratify, as of the date hereof, and agree to be bound by, all of the
terms, provisions and conditions contained in the Term Loan Agreement, including
without limitation (a) all of the representations and warranties of the Credit
Parties set forth in Article III of the Term Loan Agreement, (b) all of the
covenants set forth in Article VI of the Term Loan Agreement and (c) all of the
guarantee obligations set forth in Article IX of the Term Loan Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiaries hereby guarantee, jointly and severally with the other
Guarantors, to each Agent and the Lenders, as provided in Article IX of the Term
Loan Agreement, the prompt payment of the Loan Obligations in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise) strictly in accordance with the terms thereof and agree that if any
of the Loan Obligations are not paid in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise), the New
Subsidiaries will, jointly and severally together with the other Guarantors,
promptly pay the same and that in the case of any extension of time of payment
or renewal of any of the Loan Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.

2. If required, the New Subsidiaries are, simultaneously with the execution of
this Agreement, executing and delivering such Security Documents (and such other
documents and instruments) as requested by the Administrative Agent or the
Collateral Agent in accordance with the Term Loan Agreement.

3. The addresses of the New Subsidiaries for purposes of Section 10.02 of the
Term Loan Agreement are as follows:

P.O. Box 309

Ugland House, Grand Cayman

Cayman Islands

With a copy to:

777 Post Oak Boulevard, Suite 800

Houston, TX 77056

4. The New Subsidiaries hereby waive acceptance by any Secured Party of the
guarantee by the New Subsidiaries upon the execution of this Agreement by the
New Subsidiaries.

5. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.

 

1



--------------------------------------------------------------------------------

6. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[Signature Pages Follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiaries have caused this Agreement to be duly
executed by its authorized officer and the Administrative Agent has caused the
same to be accepted by its authorized officer, as of the day and year first
above written.

 

VANTAGE DRILLER ROCO S.R.L.

By:  

/s/ Ronald J. Nelson

Name:   Ronald J. Nelson Title:   Director VANTAGE DRILLING GABON By:  

/s/ Douglas G. Smith

Name:   Douglas G. Smith Title:   Chief Financial Officer and Treasurer

 

[Signature Page to 2012 Term Loan Joinder Agreement]



--------------------------------------------------------------------------------

Acknowledged and accepted:

CITIBANK, N.A.

 

By:  

/s/ David Tuder

Name:  

David Tuder

Title:  

Vice President

 

[Signature Page to 2012 Term Loan Joinder Agreement]